


110 HR 2043 IH: Medicaid Access Project through

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2043
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mr. Smith of
			 Washington (for himself and Mrs.
			 McMorris Rodgers) introduced the following bill; which was referred
			 to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide for a Medicaid demonstration project for
		  chronic disease management.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Access Project through
			 Information Technology (MAP IT) Act.
		2.Medicaid chronic
			 disease demonstration project
			(a)In
			 GeneralThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish a 2-year
			 project (in this section referred to as the demonstration
			 project) to demonstrate the impact of health information technology on
			 disease management under the Medicaid program under title XIX of the Social
			 Security Act.
			(b)Structure of
			 ProjectThe demonstration project shall—
				(1)create a web-based
			 virtual case management tool that provides access to best practices for
			 managing chronic disease; and
				(2)provide chronic
			 disease patients and caregivers access to their own medical records and to a
			 single source of information on chronic disease.
				(c)CompetitionNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall seek proposals from States to carry out the demonstration project. The
			 Secretary shall select not less than four proposals from those submitted by the
			 States, and at least one proposal selected shall include a regional approach
			 featuring access to an integrated hospital information system in at least two
			 adjoining States that permits the measurement of outcomes.
			(d)EvaluationThe
			 Secretary shall provide for an evaluation of the demonstration project and a
			 determination of the amount of cost-savings resulting from the project.
			(e)Authorization of
			 AppropriationsThere are authorized to be appropriated
			 $15,000,000 to carry out the demonstration project under this section. Funds
			 appropriated under this subsection shall remain available until expended
			 without fiscal year limitation.
			
